DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 3-7, and 9-10 are rejected under Section 102. Claims 11 and 12 are rejected under Section 102 or in the alternative under Section 103.  Claims 2 and 8 are rejected under Section 103.  The abstract stands objected to.  Claims 13-22 stand withdrawn as directed to an elected species.
Applicants canceled claims 13-22 and added new claims 23-32, and provided an amendment to the abstract.  Applicants argue that the previously cited art does not anticipate or render obvious the claims.
Turning first to the abstract: Applicants’ amendment addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to the abstract is withdrawn.
Section 102 and Section 103 rejections: Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.  The shape of the package is the same as the prior art package, thus the prior art package shares the claimed features.  The Office notes that the prior art package is by Texas Instruments Inc., which is also the assignee/applicant in this pending application, and so it is unsurprising that the shape is the same.  As for applicants’ specific arguments about the end surface meeting the first side surface, the second side surface, the top surface, and 
For these reasons, applicants’ arguments are unpersuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tellkamp, U.S. Pat. Pub. No. 2009/0091007, Figures 1 and 3:
Tellkamp Figures 1, 3:

    PNG
    media_image1.png
    477
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    367
    481
    media_image2.png
    Greyscale

Regarding claim 1: Tellkamp Figures 1 and 3 disclose a semiconductor package, comprising: a first side surface having a first set of metal contacts (right (101)) See annotated Tellkamp Figure 1; Tellkamp specification ¶¶ 22, 23.
Regarding claim 3, which depends from claim 1: Tellkamp discloses the end surface forms an approximately 90 degree angle with at least one of the first side surface, the second side surface, the top surface, and the bottom surface.  See annotated Tellkamp Figure 1.
Regarding claim 4, which depends from claim 1: Tellkamp discloses that the first set of metal contacts (101) comprise gullwing leads.  Tellkamp specification ¶ 22.
Regarding claim 5, which depends from claim 1: Tellkamp Figure 3 discloses that the top surface and the first side surface form an angle greater than 90 degrees.  
Regarding claim 6, which depends from claim 1: Tellkamp Figures 1 and 3 disclose that the top surface and the first side surface form a rounded edge.
Regarding claim 7: Tellkamp Figures 1 and 3 disclose a semiconductor package, comprising: a top surface; a bottom surface opposite the top surface; a first side surface positioned between the top and bottom surfaces; a first set of metal contacts (right (101)) extending from the first side surface; a second side surface positioned between the top and bottom surfaces; a second set of metal contacts (left unnumbered leads) extending from the second side surface; and an end surface forming an approximately 90 degree angle with at least one of the top surface, the bottom surface, the first side See annotated Tellkamp Figure 1; Tellkamp specification ¶¶ 22, 23.
Regarding claim 9, which depends from claim 7: Tellkamp discloses that the end surface meets at least one of the top surface, the bottom surface, the first side surface, and the second side surface at a non-rounded edge.  See annotated Tellkamp Fig. 1.
Regarding claim 10, which depends from claim 7: Tellkamp discloses that the first set of metal contacts (101) comprise gullwing leads.  Tellkamp specification ¶ 22.
Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tellkamp Figures 1 and 3, and in the alternative, with evidence from Tellkamp Figure 2.
Tellkamp Figure 2:

    PNG
    media_image3.png
    483
    744
    media_image3.png
    Greyscale


Regarding claim 12, which depends from claim 7: Tellkamp Figure 1 discloses the bottom surface and the second side surface form a rounded edge.  To the extent that Tellkamp Figure 1 is unclear, Tellkamp Figure 2 depicts the same package (120) without showing its contents, and discloses the claim requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tellkamp, and further in view of Taguchi, U.S. Pat. Pub. No. 2019/0371713, Figures 1, 2A, and 2B.

    PNG
    media_image4.png
    227
    494
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    340
    482
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    452
    media_image6.png
    Greyscale


Taguchi Figures 1, 2A, and 2B disclose a package (10) of a rectangular parallelepiped shape and therefore having a second end similar to the first end.  See Taguchi specification ¶¶ 29-31; Taguchi Figures 1, 2A, 2B.   If Taguchi has a second end that is similar to its first end, then one having ordinary skill in the art at a time before the effective filing date would have reason to believe that Tellkamp has a second end similar to its first end.  Therefore, Tellkamp in view of Taguchi would disclose a second end surface opposite the end surface, the second end surface meeting at least one of the first side surface, the second side surface, the top surface, and the bottom surface at another non-rounded edge.  
Regarding claim 8, which depends from claim 7: Tellkamp shows a perspective view and does not show the second end of the package.
Taguchi Figures 1, 2A, and 2B disclose a package (10) of a rectangular parallelepiped shape and therefore having a second end similar to the first end.  See Taguchi specification ¶¶ 29-31; Taguchi Figures 1, 2A, 2B.   If Taguchi has a second end that is similar to its first end, then one having ordinary skill in the art at a time before the effective filing date would have reason to believe that Tellkamp has a second end similar to its first end.  Therefore, Tellkamp in view of Taguchi would disclose a second end surface opposite the end surface and forming another approximately 90 degree angle with at least one of the top surface, the bottom surface, the first side surface, and the second side surface.
See annotated Tellkamp Figure 1; Tellkamp specification ¶¶ 22, 23.  Tellkamp shows a perspective view and does not show the second end of the package.
Taguchi Figures 1, 2A, and 2B disclose a package (10) of a rectangular parallelepiped shape and therefore having a second end similar to the first end.  See Taguchi specification ¶¶ 29-31; Taguchi Figures 1, 2A, 2B.   If Taguchi has a second end that is similar to its first end, then one having ordinary skill in the art at a time before the effective filing date would have reason to believe that Tellkamp has a second end similar to its first end.  Therefore, Tellkamp in view of Taguchi would disclose a second end surface opposite the first end surface, the second end surface meeting the first side surface, the second side surface, the top surface, and the bottom surface at a second non-rounded edge.  This renders obvious claim 23.
Regarding claim 24, which depends from claim 23: Tellkamp Figure 3 discloses that the first side surface includes a first side upper surface and a first side lower surface, the first side upper surface being separated from the first side lower surface by the first set of metal contacts, wherein the first side upper surface forms a first side 
Regarding claim 25, which depends from claim 24: Tellkamp does not specifically disclose that the first side upper surface forms a rounded edge with the first side lower surface.  However, the specification does not disclose the patentable significance of this shape.  (The specification does disclose neighboring edges (1004A, 1004B, 1012A, 1012B) and states that they may be rounded or non-rounded, but does not disclose any patentable significance to these shapes.  Applicants’ specification ¶¶ 41, 43.)  Therefore, the claimed shape variation is considered a patentably insignificant shape variation.
Regarding claim 26, which depends from claim 24: As noted in the discussion of claim 24, Tellkamp Figure 3 discloses the first side surface includes a first side upper surface and a first side lower surface, the first side upper surface being separated from the first side lower surface by the first set of metal contacts, wherein the first side upper surface forms a first side obtuse angle with the first side lower surface.  Due to the symmetry of the package, per Tellkamp Figure 1, the second side surface would be expected to include a second side upper surface and a second side lower surface, the second side upper surface being separated from the second side lower surface by the second set of metal contacts, wherein the second side upper surface forms a second side obtuse angle with the second side lower surface.  
See annotated Tellkamp Figure 1.
Regarding claim 28, which depends from claim 23: The combination discloses that the first set of metal contacts (right (101)) and the second set of metal contacts (left unnumbered leads) comprise gullwing leads.  Tellkamp specification ¶ 22.
Regarding claim 29, which depends from claim 23: Tellkamp Figure 3 discloses that the top surface and the first side surface form an angle greater than 90 degrees.
Regarding claim 30, which depends from claim 23: Tellkamp Figures 1 and 3 disclose that the top surface forms rounded edges with the first side surface and the second side surface, and wherein the bottom surface forms rounded edges with the first side surface and the second side surface.  
Regarding claim 31: Tellkamp Figures 1 and 3 disclose a semiconductor package, comprising: a first side surface having a first set of metal contacts (right (101)) extending therefrom, wherein the first side surface includes a first side upper surface and a first side lower surface, the first side upper surface being separated from the first side lower surface by the first set of metal contacts (right (101)), wherein the first side upper surface forms a first side obtuse angle with the first side lower surface (see discussion in the rejection of claim 24, which is incorporated by reference), a second side surface having a second set of metal contacts (unnumbered left leads) extending See annotated Tellkamp Figure 1; Tellkamp specification ¶¶ 22, 23.  Tellkamp shows a perspective view and does not show the second end of the package.
Taguchi Figures 1, 2A, and 2B disclose a package (10) of a rectangular parallelepiped shape and therefore having a second end similar to the first end.  See Taguchi specification ¶¶ 29-31; Taguchi Figures 1, 2A, 2B.   If Taguchi has a second end that is similar to its first end, then one having ordinary skill in the art at a time before the effective filing date would have reason to believe that Tellkamp has a second end similar to its first end.  Therefore, Tellkamp in view of Taguchi would disclose a second end surface opposite the first end surface, the second end surface meeting the first side surface, the second side surface, the top surface, and the bottom surface at a second non-rounded edge.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897